Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Trafton [US Pat # 6,076,415] in view of Itabashi [US Pub# 2017/0277116].

Regarding claim 1: Trafton shows a servo-comprising:
a housing (12);
a motor (74) received in the housing;
a reduction gear drive mechanism (70) received in the housing, wherein a head end of the reduction gear drive mechanism is connected with an output shaft of the motor ( where gear 77 is located, see fig 6);
an output shaft received in the housing, wherein an axis of the output shaft of the servo (see fig 6) is coincident with an axis of the housing and the output shaft of the servo is connected with a tail end of the reduction gear drive mechanism (at the end where 54 is located).; a position sensor received in the housing (col 7, lines 64-67);

Trafton does not explicitly disclose and a number of teeth of one stage of transmission gear is equal to a number of teeth of another one stage of transmission gear. However Itabashi teaches and a number of teeth of one stage of transmission gear is equal to a number of teeth of another one stage of transmission gear ([0127]).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have redesigned the meshing gears to have same number of teeth to keep 1:1 ratio. (having specific ratio (number of teeth) depends on the desired output or customer needs, and it is design choice and design preference). 
Regarding claim 2: Trafton shows 2, The servo of claim 1, wherein the at least two stage of transmission gears comprises a first transmission gear and a second transmission gear engaged with the first transmission gear, the first transmission: gear is located on the tail end of the output shaft of the servo, the position sensor is located at coaxially with the second transmission gear. Trafton does not explicitly disclose a number of teeth of the first transmission gear is equal to a number of teeth of the second transmission gear. However Itabashi shows a number of teeth of the first transmission gear is equal to a number of teeth of the second transmission, gear ([0127]).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have redesigned the meshing gears to have same number of teeth to keep 

Regarding claim 3: Trafton shows where in on a two-dimensional plane, a center axis of the second transmission gear is spaced front a center axis of the motor, relative to a center axis of the first transmission gear, by more than 90 degrees (see fig 8).

Regarding claim 4: Trafton shows a first fixed plate (82) and a second fixed plate (102), wherein the first fixed plate (82) and the second fixed plate (102) are received in the housing and parallel with each, other, the motor (74) is located on the first fixed plate (82), the two ends of the output shaft (44) of the servo pass through the first fixed plate (82) and the second fixed plate (102), respectively, and the reduction gear drive mechanism (70) is located between the first fixed plate (82) and the second fixed plate (102).

Regarding claim 5: Trafton shows further comprising a transmission shaft (S), wherein one end of the transmission shaft (S) is connected with the first fixed plate (82), the transmission shaft (S) is parallel with the output shaft (44) of the servo, the second transmission gear is locked on the other-end of the transmission shaft far away from the first fixed plate (82).

Regarding claim 6: Trafton shows wherein the reduction gear drive mechanism, comprises:
a first stage of gear shaft (S1) parallel with the output shaft (44) of the servo, the two ends of the first stage of gear shaft (S1) are connected with the first fixed plate (82) and the second fixed plate (102), respectively;

a third stage of gear shaft (S3) parallel with the output shaft of the servo, the two ends of the third stage of gear shaft are connected with the first fixed plate (82) and the second fixed plate (102), respectively;
a fourth stage of gear shaft (S4) parallel, with the output shaft (44) of the servo, the two ends of the fourth stage of gear shaft are connected with the first fixed plate (82) and the second fixed plate (102), respectively;
a first stage of gear set is connected with the first stage of gear shaft (S1);
a second stage of gear set is connected with the second stage of gear shaft (S2);
a third stage of sear set is connected with the third stage of gear shaft (S3);
a fourth stage of gear set is connected with the fourth stage of gear shaft (S4);
a motor gear (77) is connected with the output shaft of the motor (74); and a fifth gear (54) is connected with the output shaft,(44) of the servo;
wherein the motor gear (77), the first stage of gear set, the second stage of gear set, the third stage of gear set, the fourth stage of gear set engage with the fifth gear (54) on the output shaft of the servo in turn ( see fig 4a).

Regarding claim 7: Trafton shows wherein the first stage of gear shaft (S1), the second stage of gear shaft (S2), the third stage of gear shaft (S3) and the fourth stage of gear shaft (S4) are located around the output shaft of the servo in an arc-shaped ( see fig 8).



Regarding claim 9: Trafton shows wherein each of the first stage of gear set (84a, 71), the second stage of gear set (107, 107a), the third stage of gear set (108,108a) and the fourth stage of gear set (109, 109a) comprises a big gear and a small gear under the big gear, the big gear of the first stage of gear set engages with the motor gear (77), the small gear (71) of the first stage of gear set engages with the big gear (107) of the second stage of gear set, the small gear (107a) of the second stage of gear set engages with the big gear (108) of the third stage of gear set, the small gear (108a) of the third stage of gear set engages with the big gear (109) of the fourth stage of gear set, the small gear (109a) of the fourth stage of gear set engages with the fifth gear (54).

Regarding claim 10: Trafton shows a robot comprising a servo, the servo comprising; a housing;
a motor (74) received in the housing;
a reduction gear drive mechanism (70) received in the 'housing, wherein a head end of the reduction gear drive mechanism is connected with an output shaft of the motor (74);
an output shaft (44) received in the housing, wherein an axis of the output shaft (44) of the servo is coincident with an axis of the housing and the output shaft of the servo is connected with a tail end of the reduction gear drive mechanism (70); a position sensor (col 7, lines 64-67); received in the housing;
a servo plate (103) located at one end of the housing far away from the motor (74), the servo plate (103) is connected with the output shaft (44) of the servo; and at least two stage of transmission gears received in the housing, wherein each two adjacent stage of the transmission gears are engaged 
Trafton does not explicitly disclose and a number of teeth of one stage of transmission gear is equal to a number of teeth of another one stage of transmission gear. However Itabashi teaches and a number of teeth of one stage of transmission gear is equal to a number of teeth of another one stage of transmission gear ([0127]).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have redesigned the meshing gears to have same number of teeth to keep 1:1 ratio (having specific ratio (number of teeth) depends on the desired output or customer needs, and it is design choice and design preference). 
[AltContent: textbox (S4)][AltContent: textbox (S3)][AltContent: textbox (S)][AltContent: textbox (S1)][AltContent: textbox (S2)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    475
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    564
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658